Exhibit 10.15

FIRST AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT

BETWEEN

OWL ROCK CAPITAL CORPORATION

AND

OWL ROCK CAPITAL ADVISORS LLC

 

This First Amended and Restated Investment Advisory Agreement (the “Agreement”)
is made as of February 27, 2019, by and between Owl Rock Capital Corporation, a
Maryland corporation (the “Company”), and Owl Rock Capital Advisors LLC, a
Delaware limited liability company (the “Adviser”).

WHEREAS, the Company is a closed-end management investment company that intends
to elect to be treated as a business development company (“BDC”) under the
Investment Company Act of 1940 (the “Investment Company Act”);

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”);

WHEREAS, the Company and the Adviser entered into investment advisory agreement
dated March 1, 2016 (the “Original Agreement”); and

WHEREAS, the Company and the Adviser desire to amend and restate the Original
Agreement in its entirety to reflect, among other things, a revision to the
Management Fee (as defined below) payable following an Exchange Listing (as
defined below).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1)

Duties of the Adviser

 

a)

The Company hereby employs the Adviser to act as the investment adviser to the
Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (x) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form 10 (as amended from time
to time, the “Registration Statement”) to be filed with the Securities and
Exchange Commission (the “SEC”), and prior to the date on which the SEC declares
the Company’s Registration Statement effective, in accordance with the
investment objective, policies and restrictions that are set forth in the
Company’s confidential private placement memorandum dated February 23, 2016 and
as amended from time to time; (y) in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s charter and
by-laws as the same shall be amended from time to time; and (z) in accordance
with the Investment Company Act. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement: (i) determine the composition of the portfolio of the Company,
the nature and timing of the changes therein and the manner of implementing such
changes; (ii) identify/source, research, evaluate and negotiate the structure of
the investments made by the Company; (iii) close and monitor the Company’s
investments; (iv) determine the securities and other assets that the Company
will purchase, retain, or sell; (v) use reasonable endeavors to ensure that the
Company’s investments consist mainly of shares, securities or currencies (or
derivative contracts relating thereto), which for the avoidance of doubt may
include loans, notes and other evidences of indebtedness; (vi) perform due
diligence on prospective portfolio companies; and (vii) provide the Company with
such other investment advisory, research, and related services as the Company
may, from time to time, reasonably require for the investment of its funds,
including providing operating and managerial assistance to the Company and its
portfolio companies as required. Subject to the supervision of the Board, the
Adviser shall have the power and authority on behalf of the Company to
effectuate its investment decisions for the

 

--------------------------------------------------------------------------------




 

Company, including the execution and delivery of all documents relating to the
Company’s investments and the placing of orders for other purchase or sale
transactions on behalf of the Company. In the event that the Company determines
to acquire debt financing, the Adviser will arrange for such financing on the
Company’s behalf, subject to the oversight and approval of the Board. If it is
necessary or appropriate for the Adviser to make investments on behalf of the
Company through a special purpose vehicle, the Adviser shall have authority to
create or arrange for the creation of such special purpose vehicle and to make
such investments through such special purpose vehicle (in accordance with the
Investment Company Act).

 

b)

The Adviser hereby accepts such employment and agrees during the term hereof to
render the services described herein for the compensation provided herein.

 

c)

The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

d)

The Adviser shall keep and preserve for the period required by the Investment
Company Act any books and records relevant to the provision of its investment
advisory services to the Company and shall specifically maintain all books and
records in accordance with Section 31(a) of the Investment Company Act with
respect to the Company’s portfolio transactions and shall render to the Board
such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

e)

The Adviser shall be primarily responsible for the execution of any trades in
securities in the Company’s portfolio and the Company’s allocation of brokerage
commissions.

 

f)

Following a continuous public offering through the independent broker-dealer
network (a “Non-Listed Offering”) and prior to such time as the Company’s common
stock is listed on a national securities exchange (an “Exchange Listing”), the
Adviser shall, upon request by an official or agency administering the
securities laws of a state (a “State Administrator”), submit to such State
Administrator the reports and statements required to be distributed to the
Company’s stockholders pursuant to this Agreement, any registration statement
filed with the SEC and applicable federal and state law.

 

g)

The Adviser has a fiduciary responsibility and duty to the Company and the
Company’s stockholders for the safekeeping and use of all the funds and assets
of the Company, whether or not in the Adviser’s immediate possession or
control.  Following a Non-Listed Offering and prior to an Exchange Listing, the
Adviser (i) shall not employ, or permit another to employ, such funds or assets
except for the exclusive benefit of the Company and (ii) may not contract away
the fiduciary obligation owed to the Company and the Company’s stockholders
under common law.

 

h)

Following a Non-Listed Offering and prior to an Exchange Listing, the provisions
set forth in “Annex A —IV. Conflicts of Interest” shall apply.

2)

Company’s Responsibilities and Expenses Payable by the Company

Except as otherwise provided herein or in the Administration Agreement (the
“Administration Agreement”), dated March 1, 2016, between the Company and the
Adviser (the Adviser, in its capacity as the administrator, the
“Administrator”), the Adviser shall be solely responsible for the compensation
of its investment professionals and employees and all overhead expenses of the
Adviser (including rent, office equipment and utilities). The Company will bear
all other costs and expenses of its operations, administration and transactions,
including (without limitation): the cost of its organization and any offerings;
the cost of calculating its net asset value, including the cost of any
third-party valuation services; the cost of effecting any sales and repurchases
of the Common Stock and other securities; fees and expenses payable under any
dealer manager agreements, if any; debt service and other costs of borrowings or
other financing arrangements; costs of hedging; expenses, including travel
expense, incurred by the Adviser, or members of the Investment Team, or payable
to third parties, performing due diligence on prospective portfolio companies
and, if necessary, enforcing the Company’s rights; transfer agent and custodial
fees; fees and expenses

2

 

--------------------------------------------------------------------------------




associated with marketing efforts; federal and state registration fees, any
stock exchange listing fees and fees payable to rating agencies; federal, state
and local taxes; independent directors’ fees and expenses including certain
travel expenses; costs of preparing financial statements and maintaining books
and records and filing reports or other documents with the SEC (or other
regulatory bodies) and other reporting and compliance costs, including
registration and listing fees, and the compensation of professionals responsible
for the preparation of the foregoing; the costs of any reports, proxy statements
or other notices to stockholders (including printing and mailing costs), the
costs of any stockholder or director meetings and the compensation of personnel
responsible for the preparation of the foregoing and related matters;
commissions and other compensation payable to brokers or dealers; research and
market data; fidelity bond, directors and officers errors and omissions
liability insurance and other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone and staff;
fees and expenses associated with independent audits, outside legal and
consulting costs; costs of winding up; costs incurred in connection with the
formation or maintenance of entities or vehicles to hold the Company’s assets
for tax or other purposes; extraordinary expenses (such as litigation or
indemnification); and costs associated with reporting and compliance obligations
under the Advisers Act and applicable federal and state securities
laws.  Notwithstanding anything to the contrary contained herein, the Company
shall reimburse the Adviser (or its affiliates) for an allocable portion of the
compensation paid by the Adviser (or its affiliates) to the Company’s Chief
Compliance Officer and Chief Financial Officer and their respective staffs
(based on a percentage of time such individuals devote, on an estimated basis,
to the business affairs of the Company). For the avoidance of doubt, the Adviser
shall be solely responsible for any placement or “finder’s” fees payable to
placement agents engaged by the Company or its affiliates in connection with the
offering of securities by the Company.

In addition to the compensation paid to the Adviser pursuant to Section 3,
following a Non-Listed Offering and prior to an Exchange Listing the provisions
set forth in “Annex A —I. Company’s Responsibilities and Expenses Payable by the
Company” shall apply.

3)

Compensation of the Adviser

     The Company agrees to pay, and the Adviser agrees to accept, as
compensation for the services provided by the Adviser hereunder, a base
management fee (the “Management Fee”) and an incentive fee (the “Incentive Fee”)
as hereinafter set forth. The Company shall make any payments due hereunder to
the Adviser or to the Adviser’s designee as the Adviser may otherwise direct.

 

a)

For services rendered under this Agreement, the Management Fee will be payable
quarterly in arrears. Management Fees for any partial month or quarter will be
appropriately prorated and adjusted for any share issuances or repurchases
during the relevant month or quarter. The Management fee shall be calculated as
follows:

 

i)

Prior to an Exchange Listing, the Management Fee shall be calculated at an
annual rate of 0.75% of (i) the average of the Company’s gross assets, excluding
cash and cash-equivalents but including assets purchased with borrowed amounts,
at the end of the two most recently completed calendar quarters and (ii) the
average of any remaining undrawn capital commitments at the end of the two most
recently completed calendar quarters.

 

ii)

Following an Exchange Listing, the Management Fee shall be calculated at an
annual rate of 1.5% of the average of the Company’s gross assets, excluding cash
and cash-equivalents but including assets purchased with borrowed amounts, at
the end of the two most recently completed calendar quarters.

 

b)

Prior to an Exchange Listing, the Adviser will not be entitled to an Incentive
Fee.  Following an Exchange Listing, the Incentive Fee shall consist of two
parts, as follows:

 

i)

One part will be calculated and payable quarterly in arrears based on the
pre-Incentive Fee net investment income for the immediately preceding calendar
quarter commencing with the first calendar quarter following an Exchange
Listing. For this purpose, pre-Incentive Fee net investment income means
dividends (including reinvested dividends), interest and fee income accrued by
the Company during the calendar quarter, minus the Company’s operating expenses
for the calendar quarter (including the Management Fee, expenses payable under
the Administration Agreement to the Administrator, and any

3

 

--------------------------------------------------------------------------------




 

interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee net investment income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with pay-in-kind interest and zero
coupon securities), accrued income that the Company has not yet received in
cash. Pre-Incentive Fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation. Pre-Incentive Fee net investment income, expressed as a rate of
return on the value of the Company’s net assets at the end of the immediately
preceding calendar quarter, will be compared to a “hurdle rate” of 1.5% per
calendar quarter (6% annualized). The Company’s net investment income used to
calculate this part of the Incentive Fee is also included in the amount of its
gross assets used to calculate the Management Fee.

The Company will pay the Adviser an Incentive Fee with respect to the Company’s
pre-Incentive Fee net investment income in each calendar quarter as follows:

 

•

With the exception of the Capital Gains Incentive Fee (as defined and discussed
in greater detail below), no Incentive Fee is payable to the Adviser prior to an
Exchange Listing or in any calendar quarter in which the Company’s pre-Incentive
Fee net investment income does not exceed the hurdle rate of 1.5% for such
calendar quarter.

 

•

100% of the Company’s pre-Incentive Fee net investment income with respect to
that portion of such pre-Incentive Fee net investment income, if any, that
exceeds the hurdle rate is payable to the Adviser until the Adviser has received
17.5% of the total pre-Incentive Fee net investment income for that calendar
quarter. The Company refers to this portion of the Company’s Pre-Incentive Fee
net investment income as the “catch-up.”

 

•

Once the hurdle is reached and the catch-up is achieved, 17.5% of all remaining
pre-Incentive Fee net investment income for that calendar quarter is payable to
the Adviser.

 

ii)

The second part of the Incentive Fee (the “Capital Gains Incentive Fee”) will be
determined and payable in arrears as of the end of each calendar year of the
Company (or upon termination of this Agreement as set forth below), and will
equal 17.5% of the Company’s realized capital gains, if any, on a cumulative
basis from the date on which the Exchange Listing becomes effective (the
“Listing Date”) to the end of such calendar year, computed net of all realized
capital losses and unrealized capital depreciation on a cumulative basis from
the Listing Date through the end of each calendar year, minus the aggregate
amount of any previously paid Capital Gains Incentive Fees for prior
periods.  For the sole purpose of calculating the Capital Gains Incentive Fee,
the cost basis as of the Listing Date for all of the Company’s investments made
prior to the Listing Date will be equal to the fair market value of such
investments as of the last day of the calendar quarter in which the Listing Date
occurs; provided, however, that in no event will the Capital Gains Incentive Fee
payable pursuant hereto be in excess of the amount permitted by the Investment
Advisers Act of 1940, as amended, including Section 205 thereof.

 

iii)

Examples of the quarterly incentive fee calculation are attached hereto as Annex
B.  Such examples are included for illustrative purposes only and are not
considered part of this Agreement.

4)

Covenants of the Adviser

The Adviser agrees that it will remain registered as an investment adviser under
the Advisers Act so long as the Company maintains its election to be regulated
as a BDC under the Investment Company Act. The Adviser agrees that its
activities will at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments. In
addition, following a Non-Listed Offering and prior to an Exchange Listing, the
Adviser shall comply with the covenants set forth in “Annex A —II. Covenants of
the Adviser.”

5)

Excess Brokerage Commissions

The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such

4

 

--------------------------------------------------------------------------------




factors as price (including the applicable brokerage commission or dealer
spread), size of order, difficulty of execution, and operational facilities of
the firm and the firm’s risk and skill in positioning blocks of securities, that
such amount of commission is reasonable in relation to the value of the
brokerage and/or research services provided by such member, broker or dealer,
viewed in terms of either that particular transaction or its overall
responsibilities with respect to the Company’s portfolio, and constitutes the
best net results for the Company. Notwithstanding anything herein to the
contrary, following a Non-Listed Offering and prior to an Exchange Listing, the
provisions set forth in “Annex A —III. Excess Brokerage Commissions” shall
apply.

6)

Investment Team

     The Adviser shall manage the Company’s portfolio through a team of
investment professionals (the “Investment Team”) dedicated primarily to the
Company’s business, in cooperation with the Company’s Chief Executive Officer.
The Investment Team shall be comprised of senior personnel of the Adviser,
supported by and with access to the investment professionals, analytical
capabilities and support personnel of the Company.

7)

Limitations on the Employment of the Adviser

     The services of the Adviser to the Company are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment-based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements as set forth herein. The Adviser assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Adviser and its affiliates,
as directors, officers, employees, partners, stockholders, members, managers or
otherwise, and that the Adviser and directors, officers, employees, partners,
stockholders, members and managers of the Adviser and its affiliates are or may
become similarly interested in the Company as stockholders or otherwise.

8)

Responsibility of Dual Directors, Officers and/or Employees

     If any person who is a manager, partner, officer or employee of the Adviser
is or becomes a director, officer and/or employee of the Company and acts as
such in any business of the Company, then such manager, partner, officer and/or
employee of the Adviser or the Administrator shall be deemed to be acting in
such capacity solely for the Company, and not as a manager, partner, officer or
employee of the Adviser or the Administrator or under the control or direction
of the Adviser or the Administrator, even if paid by the Adviser or the
Administrator.

9)

Limitation of Liability of the Adviser; Indemnification

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its general partner or managing member and the Administrator each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Indemnified Parties”) and hold them harmless from and against all damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
amounts reasonably paid in settlement) incurred by the Indemnified Parties in or
by reason of any pending, threatened or completed action, suit, investigation or
other proceeding (including an action or suit by or in the right of the Company
or its security holders) arising out of or otherwise based upon the performance
of any of the Adviser’s duties or obligations under this

5

 

--------------------------------------------------------------------------------




Agreement or otherwise as an investment adviser of the Company. Notwithstanding
the preceding sentence of this Section 9 to the contrary, nothing contained
herein shall protect or be deemed to protect the Indemnified Parties against or
entitle or be deemed to entitle the Indemnified Parties to indemnification in
respect of, any liability to the Company or its security holders to which the
Indemnified Parties would otherwise be subject by reason of criminal conduct,
willful misfeasance, bad faith or gross negligence in the performance of the
Adviser’s duties or by reason of the reckless disregard of the Adviser’s duties
and obligations under this Agreement (as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).  Notwithstanding this Section 9 to the
contrary, following a Non-Listed Offering and prior to an Exchange Listing, the
provisions set forth in “Annex A —V. Limitation of  Liability of the Adviser;
Indemnification” shall apply.

10)

Effectiveness, Duration and Termination of Agreement

 

a)

This Agreement shall become effective as of the date first written above. This
Agreement may be terminated at any time, without the payment of any penalty, on
60 days’ written notice, by the vote of a majority of the outstanding voting
securities of the Company or by the vote of the Company’s directors or by the
Adviser; provided, however, that following a Non-Listed Offering and prior to an
Exchange Listing, the Adviser may only terminate this agreement upon not more
than 120 days’ written notice. The provisions of Section 9 of this Agreement
shall remain in full force and effect, and the Adviser shall remain entitled to
the benefits thereof, notwithstanding any termination of this Agreement.
Further, notwithstanding the termination or expiration of this Agreement as
aforesaid, the Adviser shall be entitled to any amounts owed under Section 3
through the date of termination or expiration, and Section 9 shall continue in
force and effect and apply to the Adviser and its representatives as and to the
extent applicable.

 

b)

This Agreement shall continue in effect for two years from the date hereof, or
to the extent consistent with the requirements of the Investment Company Act,
from the date of the Company’s election to be regulated as a BDC under the
Investment Company Act, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

 

c)

This Agreement will automatically terminate in the event of its “assignment” (as
such term is defined for purposes of Section 15(a)(4) of the Investment Company
Act).

 

d)

Following a Non-Listed Offering and prior to an Exchange Listing the provisions
set forth in “Annex A —VI. Effectiveness, Duration and Termination of Agreement”
shall apply.

11)

Notices

     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

12)

Amendments

     This Agreement may be amended by mutual consent, but the consent of the
Company must be obtained in conformity with the requirements of the Investment
Company Act.

13)

Entire Agreement; Governing Law

     This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. This Agreement shall be construed in accordance with the
laws of the State of Delaware and in accordance with the applicable provisions
of the Investment Company Act. In such case, to the extent the applicable laws
of the State of Delaware, or any of the provisions herein, conflict with the
provisions of the Investment Company Act, the latter shall control.

[Remainder of page intentionally left blank.]

6

 

--------------------------------------------------------------------------------




* * *




7

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

 

 

 

 

OWL ROCK CAPITAL CORPORATION
 

 

 

By:  

 

 

 

 

Name:  

 

 

 

 

Title:  

 

 

 

 

OWL ROCK CAPITAL ADVISORS LLC
 

 

 

By:  

 

 

 

 

Name:  

 

 

 

 

Title:  

 

 

 

 

8

 

--------------------------------------------------------------------------------




Annex A

Additional Provisions

 

I.

Company’s Responsibilities and Expenses Payable by the Company. In addition to
the compensation paid to the Adviser pursuant to Section 3 of the Agreement,
following a Non-Listed Offering the Company shall reimburse the Adviser for all
expenses of the Company incurred by the Adviser as well as the actual cost of
goods and services used for or by the Company and obtained from entities not
affiliated with the Adviser. Following a Non-Listed Offering the Adviser may be
reimbursed for the administrative services performed by it on behalf of the
Company pursuant to any separate administration or co-administration agreement
with the Adviser; provided, however, such reimbursement shall be an amount equal
to the lower of the Adviser’s actual cost or the amount the Company would be
required to pay third parties for the provision of comparable administrative
services in the same geographic location; and provided, further, that such costs
are reasonably allocated to the Company on the basis of assets, revenues, time
records or other methods conforming with generally accepted accounting
principles. No such reimbursement shall be permitted for services for which the
Adviser is entitled to compensation by way of a separate fee. Excluded from such
allowable reimbursement shall be:

 

a.

rent or depreciation, utilities, capital equipment, and other administrative
items of the Adviser; and

 

b.

salaries, fringe benefits, travel expenses and other administrative items
incurred by or allocated to any Controlling Person of the Adviser.  The term
“Controlling Person” shall mean a person, whatever his or her title, who
performs functions for the Adviser similar to those of (a) the chairman or other
member of a board of directors, (b) executive officers or (c) those holding 10%
or more equity interest in the Adviser, or a person having the power to direct
or cause the direction of the Adviser, whether through the ownership of voting
securities, by contract or otherwise.

 

II.

Covenants of the Adviser.  Following a Non-Listed Offering and prior to an
Exchange Listing:

 

a.

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
by any reasonable means, including an electronic medium, a copy of the Company’s
Annual Report on Form 10-K, filed by the Company under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), to each stockholder as of a record
date after the end of the fiscal year within 120 days after the end of the
fiscal year to which it relates that shall include:  (i) financial statements
prepared in accordance with generally accepted accounting principles which are
audited and reported on by independent certified public accountants; (ii) a
report of the material activities of the Company during the period covered by
the report; (iii) where forecasts have been provided to the Company’s
stockholders, a table comparing the forecasts previously provided with the
actual results during the period covered by the report; and (iv) a report
setting forth distributions to Company’s stockholders for the period covered
thereby and separately identifying distributions from:  (A) cash flow from
operations during the period; (B) cash flow from operations during a prior
period which have been held as reserves; (C) proceeds from disposition of
assets; and (D) reserves from the gross proceeds.  Such Annual Report on Form
10-K must also contain a breakdown of the costs reimbursed to the Adviser.  The
Company shall take reasonable steps to assure that:  (v) within the scope of the
annual audit of the Company’s financial statements, the independent certified
public accountants preparing such Annual Report on Form 10-K will issue a
special report on the allocation of such costs to the Company in accordance with
this Agreement; (w) the special report shall be in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports; (x) the additional costs of such special report
will be itemized and may be reimbursed to the Adviser by the Company in
accordance with this Section II(a) only to the extent that such reimbursement,
when added to the cost for administrative services rendered, does not exceed the
competitive rate for such services as determined above; (y) the special report
shall at minimum provide a review of the time records of individual employees,
the costs of whose services were reimbursed and the specific nature of the work
performed by each such employee; and (z) the prospectus, prospectus supplement
or periodic report as filed with the SEC shall disclose in tabular

A-1

 

--------------------------------------------------------------------------------




 

form an itemized estimate of such proposed expenses for the next fiscal year
together with a breakdown by year of such expenses reimbursed in each of the
last five public programs formed by the Adviser and subject to the Omnibus
Guidelines published by the North American Securities Administrators Association
on May 7, 2007.

 

b.

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
to each Company stockholder within 60 days after the end of each fiscal quarter
of the Company a Quarterly Report on Form 10-Q filed by the Company under the
Exchange Act.

 

c.

The Adviser shall prepare or shall cause to be prepared and mailed or delivered
within 75 days after the end of each calendar year of the Company to each person
who was at any time during such calendar year a Company stockholder all
information pertaining to such stockholder’s investment in the Company necessary
for the preparation of such person’s federal income tax return.

 

d.

The Adviser shall, upon written request of any State Administrator, submit any
of the reports and statements to be prepared and distributed by it pursuant to
this Section II to such State Administrator.

 

e.

In performing its duties hereunder, the Adviser shall cause the Company to
provide for adequate reserves for normal replacements and contingencies (but not
for the payment of fees payable to the Adviser described in Section 3 of the
Agreement) by causing the Company to retain a reasonable percentage of proceeds
from offerings and revenues.

 

f.

From time to time and not less than quarterly, the Company shall cause the
Adviser to review the Company’s accounts to determine whether cash distributions
are appropriate.  The Company may, subject to authorization by the Board,
distribute pro rata to the Company’s stockholders funds which the Board deems
unnecessary to retain in the Company. In no event shall funds be advanced or
borrowed solely for the purpose of such cash distributions.  Any cash
distributions to the Adviser shall be made only in conjunction with
distributions to stockholders and as a result of any shares held by the
Adviser.  All such cash distributions shall be made only out of funds legally
available therefor pursuant to the Maryland General Corporation Law, as amended
from time to time.

 

g.

The Adviser shall, in its sole discretion, temporarily place proceeds from
offerings by the Company of its equity securities into short-term, highly liquid
investments which, in its reasonable judgment, afford appropriate safety of
principal during such time as it is determining the composition and allocation
of the portfolio of the Company and the nature, timing and implementation of any
changes thereto pursuant to Section 1 of the Agreement; provided however, that
the Adviser shall be under no fiduciary obligation to select any such
short-term, highly liquid investment based solely on any yield or return of such
investment. The Adviser shall cause any proceeds of the offering of Company
securities not committed for investment within the later of two years from the
date of effectiveness of the registration statement relating to the Non-Listed
Offering or one year from termination of the Non-Listed Offering, unless a
longer period is permitted by the applicable State Administrator, to be paid as
a distribution to the stockholders of the Company as a return of capital without
deduction of Front End Fees.

 

III.

Excess Brokerage Commissions. Notwithstanding anything herein to the contrary,
following a Non-Listed Offering and prior to an Exchange Listing:

 

a.

All Front End Fees (as defined in the Company’s charter) shall be reasonable and
shall not exceed 18% of the gross proceeds of any offering and sale of the
Company’s shares, regardless of the source of payment. Any reimbursement to the
Adviser or any other person for deferred Organizational and Offering Expenses
(as defined in the Company’s charter), including any interest thereon, if any,
will be included within this 18% limitation.

 

b.

The Adviser shall cause the Company to commit at least 82% of the gross proceeds
of any offering and sale of the Company’s shares towards the investment or
reinvestment of assets and reserves as

A-2

 

--------------------------------------------------------------------------------




 

set forth in Section II(e) of this Annex A on behalf of the Company. The
remaining proceeds may be used to pay Front End Fees.

 

IV.

Conflicts of Interest.  Following a Non-Listed Offering:

 

a.

The Adviser is not hereby granted or entitled to an exclusive right to sell or
exclusive employment to sell assets for the Company.

 

b.

The Adviser shall not receive or accept any rebate or give-ups or similar
arrangement that is prohibited under applicable federal or state securities
laws.  The Adviser shall not directly or indirectly pay or award any fees or
commissions or other compensation to any Person engaged to sell shares of the
Company’s stock or give investment advice to a potential stockholder; provided,
however, that this subsection shall not prohibit the payment to a registered
broker-dealer or other properly licensed agent of sales commissions for selling
or distributing the Company’s common stock.

 

c.

The Adviser covenants that it shall not permit or cause to be permitted the
Company’s funds from being commingled with the funds of any other entity.  
However, nothing in this subsection shall prohibit the Adviser from establishing
a master fiduciary account pursuant to which separate sub-trust accounts are
established for the benefit of affiliated programs, provided that the Company’s
funds are protected from the claims of other programs and creditors of such
programs.

 

V.

Limitation of Liability of the Adviser; Indemnification.

 

a.

Following a Non-Listed Offering and prior to an Exchange Listing, the Company
shall not provide for indemnification of an Indemnified Party for any liability
or loss suffered by the an Indemnified Party, nor shall the Company provide that
any of the Indemnified Parties be held harmless for any loss or liability
suffered by the Company, unless all of the following conditions are met:

 

i.

the Indemnified Party has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interests of the Company;

 

ii.

the Indemnified Party was acting on behalf of or performing services for the
Company;

 

iii.

such liability or loss was not the result of (A) negligence or misconduct, in
the case that the Indemnified Party is the Adviser or an Affiliate (as defined
in the Articles of Incorporation) of the Adviser, or (B) gross negligence or
willful misconduct, in the case that the Indemnified Party is a director of the
Company who is not also an officer of the Company or the Adviser or an Affiliate
of the Adviser; and

 

iv.

such indemnification or agreement to hold harmless is recoverable only out of
the Company’s net assets and not from the Company stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws by such party unless one or more of the following
conditions are met:

 

i.

there has been a successful adjudication on the merits of each count involving
alleged material securities law violations as to the Indemnified Party;

 

ii.

such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnified Party; or

 

iii.

a court of competent jurisdiction approves a settlement of the claims against
the Indemnified Party and finds that indemnification of the settlement and the
related costs

A-3

 

--------------------------------------------------------------------------------




 

should be made, and the court considering the request for indemnification has
been advised of the position of the SEC and of the published position of any
state securities regulatory authority in which shares of stock of the Company
were offered or sold as to indemnification for violations of securities laws.

 

b.

Following a Non-Listed Offering and prior to an Exchange Listing, the Company
may pay or reimburse reasonable legal expenses and other costs incurred by the
Indemnified Party in advance of final disposition of a proceeding only if all of
the following are satisfied:

 

i.

the proceeding relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company;

 

ii.

the Indemnified Party provides the Company with written affirmation of such
Indemnified Party’s good faith belief that the Indemnified Party has met the
standard of conduct necessary for indemnification by the Company;

 

iii.

the legal proceeding was initiated by a third party who is not a Company
stockholder, or, if by a Company stockholder acting in his or her capacity as
such, a court of competent jurisdiction approves such advancement; and

 

iv.

the Indemnified Party provides the Company with a written agreement to repay the
amount paid or reimbursed by the Company, together with the applicable legal
rate of interest thereon, if it is ultimately determined that the Indemnified
Party did not comply with the requisite standard of conduct and is not entitled
to indemnification.

 

VI.

Effectiveness, Duration and Termination of Agreement. Following a Non-Listed
Offering and prior to an Exchange Listing, without the approval of holders of a
majority of the shares entitled to vote on the matter, the Adviser shall not:
(i) amend this Agreement except for amendments that do not adversely affect the
interests of the stockholders; (ii) voluntarily withdraw as the Adviser unless
such withdrawal would not affect the tax status of the Company and would not
materially adversely affect the stockholders; (iii) appoint a new Adviser; (iv)
sell all or substantially all of the Company’s assets other than in the ordinary
course of the Company’s business; or (v) cause the merger or other
reorganization of the Company. In the event that the Adviser should withdraw
pursuant to (ii) above, the withdrawing Adviser shall pay all expenses incurred
as a result of its withdrawal. The Company may terminate the Adviser’s interest
in the Company’s revenues, expenses, income, losses, distributions and capital
by payment of an amount equal to the then present fair market value of the
terminated Adviser’s interest, determined by agreement of the terminated Adviser
and the Company. If Company Fund and the Adviser cannot agree upon such amount,
the parties will submit to binding arbitration which cost will be borne equally
by the Adviser and the Company. The method of payment to the terminated Adviser
must be fair and must protect the solvency and liquidity of the Company.

A-4

 

--------------------------------------------------------------------------------




Annex B

Examples of Quarterly Incentive Fee Calculation

Example 1: Income Related Portion of Incentive Fee1,2:

Alternative 1

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.00%
Hurdle rate3 = 1.50%
Management fee4 = 0.38%
Other expenses (legal, accounting, custodian, transfer agent, etc.)5 = 0.20%
Pre-Incentive Fee net investment income
   (investment income - (management fee + other expenses)) = 1.42%
Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no Incentive Fee.

Alternative 2

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.25%
Hurdle rate3 = 1.50%
Management fee4 = 0.38%
Other expenses (legal, accounting, custodian, transfer agent, etc.)5 = 0.20%
Pre-Incentive Fee net investment income
   (investment income - (management fee + other expenses)) = 1.67%
Incentive Fee = 100% × pre-Incentive Fee net investment income, subject to the
“catch-up”6
   = 100% × (1.67% - 1.5%)
   = 0.17%

Alternative 3

Assumptions

Investment income (including interest, dividends, fees, etc.) = 2.50%
Hurdle rate3 = 1.50%
Management fee4 = 0.38%
Other expenses (legal, accounting, custodian, transfer agent, etc.)5 = 0.20%
Pre-Incentive Fee net investment income
   (investment income - (management fee + other expenses)) = 1.92%
Incentive Fee = 17.50% × pre-Incentive Fee net investment income, subject to
“catch-up”6
Incentive Fee = 100% × “catch-up” + (17.50% × (pre-Incentive Fee net investment
income - 1.875%))
Catch-up = 1.82% - 1.50% = 0.32%
Incentive Fee = (100% × 0.32%) + (17.50% × (1.92% - 1.82%))
   = 0.32% + (17.50% × 0.92%)

   = 0.32% + 0.02%
   = 0.34%

 

1This example assumes that an Exchange Listing has occurred.

2 The hypothetical amount of pre-Incentive Fee net investment income shown is
based on a percentage of total net assets.

3 Represents 6.0% annualized hurdle rate.

4 Represents 1.50% annualized management fee.

5 Excludes organizational and offering expenses.

6 The “catch-up” provision is intended to provide the Adviser with an Incentive
Fee of 17.50% on all of the Company’s pre-Incentive Fee net investment income as
if a hurdle rate did not apply. The “catch-up” portion of the

B-1

 

--------------------------------------------------------------------------------




Company’s pre-Incentive Fee net investment income is the portion that exceeds
the 1.5% hurdle rate but is less than or equal to 1.82% in any quarter.

 




B-2

 

--------------------------------------------------------------------------------




Example 2: Capital Gains Portion of Incentive Fee:

Assumptions

 

i)

Year 1: The Listing Date is the last day of the first calendar quarter.  Prior
to the last day of the first calendar quarter the Company has made an investment
in Company A (“Investment A”), an investment in Company B (“Investment B”), an
investment in Company C (“Investment C”), an investment in Company D
(“Investment D”) and an investment in Company E (“Investment E”).  On the last
day of the first calendar quarter the fair market value (“FMV”) of each of
Investment A, Investment B, Investment C, Investment D and Investment E is $10
million.  For purposes of calculating the Capital Gains Incentive Fee, the cost
basis of each of Investment A, Investment B, Investment C, Investment D and
Investment E is considered to be its FMV as of the last day of the first
calendar quarter; provided, however, that in no event will the Capital Gains
Incentive Fee payable pursuant hereto be in excess of the amount permitted by
the Investment Advisers Act of 1940, as amended, including Section 205 thereof.

•

Year 2: Investment A sold for $20 million, fair market value (“FMV”) of
Investment B determined to be $8 million, FMV of Investment C determined to be
$12 million, and FMV of Investments D and E each determined to be $10 million.

•

Year 3: FMV of Investment of B determined to be $8 million, FMV of Investment C
determined to be $14 million, FMV of Investment D determined to be $14 million
and FMV of Investment E determined to be $16 million.

•

Year 4: $10 million investment made in Company F (“Investment F”), Investment D
sold for $12 million, FMV of Investment B determined to be $10 million, FMV of
Investment C determined to be $16 million and FMV of Investment E determined to
be $14 million.

•

Year 5: Investment C sold for $20 million, FMV of Investment B determined to be
$14 million, FMV of Investment E determined to be $10 million and FMV of
Investment F determined to $12 million.

•

Year 6: Investment B sold for $16 million, FMV of Investment E determined to be
$8 million and FMV of Investment F determined to be $15 million.

•

Year 7: Investment E sold for $8 million and FMV of Investment F determined to
be $17 million.

•

Year 8: Investment F sold for $18 million.

 

 

 

 

 

 

 These assumptions are summarized in the following chart:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative

 

Cumulative

 

Cumulative

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unrealized

 

Realized

 

Realized

 

 

Investment

 

Investment

 

Investment

 

Investment

 

Investment

 

Investment

 

Capital

 

Capital

 

Capital

 

 

A

 

B

 

C

 

D

 

E

 

F

 

Depreciation

 

Losses

 

Gains

Year 1

 

$10 million (FMV/cost basis)

 

$10 million (FMV/cost basis)

 

$10 million (FMV/cost basis)

 

$10 million (FMV/cost basis)

 

$10 million (FMV/cost basis)

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 2

 

$20 million (sale price)

 

$8 million FMV

 

$12 million FMV

 

$10 million FMV

 

$10 million FMV

 

—

 

$2 million

 

—

 

$10 million

B-3

 

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 3

 

—

 

$8 million FMV

 

$14 million FMV

 

$14 million FMV

 

$16 million FMV

 

—

 

$2 million

 

—

 

$10 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 4

 

—

 

$10 million FMV

 

$16 million FMV

 

$12 million (sale price)

 

$14 million FMV

 

$10 million (cost basis)

 

—

 

—

 

$12 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 5

 

—

 

$14 million FMV

 

$20 million (sale price)

 

—

 

$10 million FMV

 

$12 million FMV

 

—

 

—

 

$22 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 6

 

—

 

$16 million (sale price)

 

—

 

—

 

$8 million FMV

 

$15 million FMV

 

$2 million

 

—

 

$28 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 7

 

—

 

—

 

—

 

—

 

$8 million (sale price)

 

$17 million FMV

 

—

 

$2 million

 

$28 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 8

 

—

 

—

 

—

 

—

 

—

 

$18 million (sale price)

 

—

 

$2 million

 

$36 million

     The capital gains portion of the Incentive Fee would be:

 

•

Year 1: None

 

•

Year 2:

Capital Gains Incentive Fee = 17.50% multiplied by ($10 million realized capital
gains on sale of Investment A less $2 million cumulative capital depreciation) =
$1.40 million

 

•

Year 3:

Capital Gains Incentive Fee = 17.50% multiplied by ($10 million cumulative
realized capital gains less $2 million cumulative capital depreciation)) less
$1.40 million cumulative Capital Gains Incentive Fee previously paid =
$1.40 million less $1.40 million = $0.00

 

•

Year 4:

Capital Gains Incentive Fee = (17.50% multiplied by ($12 million cumulative
realized capital gains)) less $1.40 million cumulative Capital Incentive Gains
Fee previously paid = $2.10 million less $1.40 million = $0.70 million

 

•

Year 5:

Capital Gains Incentive Fee = (17.50% multiplied by ($22 million cumulative
realized capital gains)) less $2.10 million cumulative Capital Gains Incentive
Fee previously paid = $3.85 million less $2.10 million = $1.75 million

 

•

Year 6:

Capital Gains Incentive Fee = (17.50% multiplied by ($28 million cumulative
realized capital gains less $2 million cumulative capital depreciation)) less
$3.85 million cumulative Capital Gains Incentive Fee previously paid =
$4.55 million less $3.85 million = $0.70 million

 

•

Year 7:

Capital Gains Incentive Fee = (17.50% multiplied by ($28 million cumulative
realized capital gains less $2 million cumulative realized capital losses)) less
$4.55 million cumulative Capital Gains Incentive Fee previously paid =
$4.55 million less $4.55 million = $0.00

 

•

Year 8:

Capital Gains Incentive Fee = (17.50% multiplied by ($36 million cumulative
realized capital gains less $2 million cumulative realized capital losses)) less
$4.55 million cumulative Capital Gains Incentive Fee previously paid =
$5.95 million less $4.55 million = $1.40 million

B-4

 

--------------------------------------------------------------------------------




 

B-5

 